Title: From Thomas Jefferson to William Short, 31 August 1790
From: Jefferson, Thomas
To: Short, William



Dear Sir
New York Aug. 31. 1790.

Since writing my letter of the 26th. it has been decided to commit to your care the transaction of very important money  matters at Amsterdam. It is thought necessary that you should go there immediately, and remain there about three months to possess yourself of the ground. The Secretary of the Treasury will detail to you the particulars requisite there.
With respect to our affairs at Paris, we trust, in your absence, to the friendship of the Marquis de la Fayette for such things as are important enough to merit his attention. Two of the subjects lately given you in charge are of this description. As to all others, do them by letter or otherwise as you can. It will be necessary for you doubtless, sometimes to ask the attention of the Marquis, by letter; and where you think the moment requires essentially your presence, it is understood you will come to Paris express, returning again to Amsterdam as quickly as circumstances will admit. The facilities of travelling in Europe admit of this. Should you think it necessary, you may appoint a Secretary during your absence to remain at Paris, and communicate with you, allowing him a salary of four thousand livres a year. If you think this not necessary, you of course will not make the appointment. I am with sincere and great esteem Dear Sir your most obedient humble servt.,

Th: Jefferson

